DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to the interview dated 11/09/2020 the previous rejection has been withdrawn.
Claim(s) 1-20 are pending examination.
Applicants’ argument’s to the claims overcome the previous prior art of record.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, an n-type transistor including a first layer comprising nitrogen and at least one of gallium and indium, and a second layer over the first layer, the second layer distinct from the first layer and comprising nitrogen and at least one of aluminum, gallium, and indium; and a p-type transistor laterally adjacent to the n-type transistor, and including a third layer comprising nitrogen and at least one of gallium and indium, a fourth layer over the third layer, the fourth layer distinct from the third layer and comprising nitrogen and at least one of aluminum, gallium, and indium, and a fifth layer over the fourth layer, the fifth layer distinct from the fourth layer and comprising nitrogen and at least one of gallium and indium.
Claims 2-8 are allowed, because they depend from the allowed claim 1.  
Independent claim 9 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 9, a first transistor including a first layer and a second layer, the first layer comprising aluminum, and the second layer below the first layer and comprising nitrogen and at least one of gallium and indium, wherein a first channel is inducible in the second layer; and a second transistor laterally adjacent to the first transistor and including a third layer and a fourth layer, the third layer comprising aluminum, and the fourth layer above the third layer and comprising nitrogen and at least one of gallium and indium, wherein a second channel is inducible in the fourth layer above the third layer.
Claims 10-14 are allowed, because they depend from the allowed claim 9.  
Independent claim 15 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 15, a substrate comprising a semiconductor material that includes silicon; a first transistor structure over a first portion of the substrate and including a first layer comprising nitrogen and at least one of gallium and indium, a second layer over the first layer, the second layer distinct from the first layer and comprising nitrogen and at least one of aluminum, gallium, and indium, a first source portion and a first drain portion, each of the first source portion and the first drain portion over the first layer and extending through the second layer, and a first gate stack over the first layer and comprising a first gate electrode and a first gate dielectric, the first gate dielectric between the first gate electrode and the first layer; and a second transistor over a second portion of the substrate and laterally adjacent to the first transistor, and including a third layer comprising nitrogen and at least one of gallium and indium, a fourth layer over the third layer, the fourth layer distinct from the third layer and comprising nitrogen and at least one of aluminum, gallium, and indium, a fifth layer over the fourth layer, the fifth layer distinct from the fourth layer and comprising nitrogen and at least one of gallium and indium, a second source portion laterally extending from a first sidewall of the fifth layer, and a second drain portion laterally extending from a second sidewall of the fifth layer, and a second gate stack over the third layer and comprising a second gate electrode and a second gate dielectric between the second gate electrode and the third layer.
Claim 16-20 is allowed, because it depends from the allowed claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
2	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Hsiao et al. PG Pub 2015/0263092; teaches a transistor device having a channel region comprising a sandwich film stack with a plurality of different layers.
	b. Green et al. PG Pub 2015/0123168; teaches an exemplary semiconductor device having a metal-insulator-semiconductor HFET (MISHFET) structure and an HFET structure integrated in accordance with one embodiment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895